DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Invention I claims 1-10 in the reply filed on 08/12/2021 is acknowledged.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al. (US 2014/0144240).
Regarding claim 1, Barlow discloses an ultrasound system [e.g. figs. 1-2, 5, (or figs. 10A, 11B, 1-2 see similar corresponding elements)], comprising: a transmit-receive switch [e.g. 51, 75/76 fig. 5, which is 41 in fig. 2 ], wherein the transmit-receive switch comprises: a combined transmit-receive [e.g. from input of 51 to input of 52 fig. 5 (transmit-receive is broad, for example: one side is the receive side, the other side will be the transmit side)] and return-to-zero (RTZ) path [e.g. the path from 103, 101, 104 fig. 5/ 74 fig. 5/76 fig. 5] that includes a transistor [e.g. 51] with a first current terminal, a second current terminal, and a control terminal, wherein the second current terminal of the transistor is coupled to a ground [e.g. V1] via a first switch [e.g. 101/102/97] and is coupled to a receive node [e.g. the node after/before the receiver front-end circuit] via a second switch [e.g. 52 fig. 5 of 41 fig. 2, 23 fig. 1, or 51/52 in fig. 5 of 42 fig. 2]; and a receiver front-end circuit [e.g. 22 fig. 1/23, 13 fig. 1/42, 43 fig. 2] coupled to the receive node.
Regarding claim 2, Barlow discloses the ultrasound system of claim 1, wherein the transistor is a first transistor, and wherein the combined transmit-receive and RTZ path further comprises a second transistor [e.g. 52 fig. 5 of 41 fig. 2] with a first current terminal, a second current terminal, and a control terminal, wherein the second current terminal of the second transistor is coupled to the first current terminal of the first transistor, and wherein the first 

Regarding claim 3, Barlow discloses the ultrasound system of claim 2, wherein the first transistor and the second transistor are configured to operate at a transducer driver voltage level [e.g. the gate voltage of 51, 52/HV/LV/the voltage level between 51 and 52 (the claim has to be more specific)].

Regarding claim 4, Barlow discloses the ultrasound system of claim 3, wherein the first [e.g. 101/102 fig. 5and second switches [e.g. 23 fig. 1] are configured to operate at voltage level below the transducer driver voltage level [note: operate at voltage level may have many meanings. If it means the transistors operates in a high voltage domain and the switches operate in a low voltage domain, the claims should recite so].

Regarding claim 5, Barlow discloses the ultrasound system of claim 1, wherein the transmit-receive switch uses the combined transmit-receive and RTZ path to transition from a positive transducer driver voltage level [e.g. high voltage] to ground, and to transition from a negative transducer driver voltage level [e.g. negative high voltage] to the ground.
Regarding claim 6, Barlow discloses the ultrasound system of claim 2, further comprising a gate-on drive control circuit [e.g. 73/102] for the second transistor, wherein the gate-on drive control circuit comprises: a third transistor [e.g. 81/102] with a first current terminal, a second current terminal, and a control terminal; a first diode [e.g. 84/86] with an anode coupled to the second current terminal of the third transistor and with a cathode coupled to the control terminal 
Regarding claim 7, Barlow discloses the ultrasound system of claim 2, further comprising a gate-on drive control circuit [e.g. 73, 102] for the second transistor, wherein the gate-on drive control circuit comprises: a third transistor [e.g. 81/102] with a first current terminal, a second current terminal, and a control terminal; a fourth transistor [e.g. 102/81] with a first current terminal, a second current terminal, and a control terminal; a first diode [e.g. 84/86] with an anode coupled to the second current terminal of the third transistor and with a cathode coupled to the first current terminal of the fourth transistor; and a second diode [e.g. 86/84] with an anode coupled to the transmit node and with a cathode coupled to the first current terminal of the fourth transistor, and wherein a second current terminal of the fourth transistor is coupled to the control terminal of the second transistor.
Regarding claim 8, Barlow discloses the ultrasound system of claim 7, wherein the gate-on drive control circuit further comprises: a fifth transistor [e.g. 97] with a first current terminal, a second current terminal, and a control terminal; a third diode [e.g. 98] with an anode coupled to the second current terminal of the fifth transistor; a resistor [e.g. 83/82] with a first terminal and a second terminal, wherein the first terminal of the resistor is coupled a cathode of the third diode, and wherein the second terminal of the resistor is coupled to the control terminal of the second transistor.
Regarding claim 9, Barlow discloses the ultrasound system of claim 8, wherein the resistor is a first resistor, wherein the system further comprises a gate-off drive control circuit for the second transistor, and wherein the gate-off drive control circuit comprises: a sixth transistor [e.g. 92] with a first current terminal, a second current terminal, and a control terminal, wherein .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/28/2021 have been fully considered but they are not persuasive.
Regarding claim 1-9, Applicant argues that “Applicant respectfully submits that the Barlow reference does not teach a second current terminal of a transistor that is coupled to a ground node via a first switch. The first switch described by the Examiner is not coupled to a ground. The first switch described by the Examiner is coupled to a voltage supply V1. Therefore, Barlow does not teach a combined transmit-receive and return-to-zero path because the path taught in Barlow does not return to zero (i.e. ground).” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842